UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-52559 FSP Phoenix Tower Corp. (Exact name of registrant as specified in its charter) Delaware 20-3965390 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 401 Edgewater Place Wakefield, MA 01880 (Address of principal executive offices)(Zip Code) (781) 557-1300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES|X| NO|_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES|_| NO|_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[_] Accelerated filer [_] Non-accelerated filer[_](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES|_| NO|X| The number of shares of common stock outstanding was 1 and the number of shares of preferred stock outstanding was 1,050, each as of October 29, 2010. FSP Phoenix Tower Corp. Form 10-Q Quarterly Report September 30, 2010 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 4 Notes to Consolidated Financial Statements 5-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8-12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 Part II. Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Removed and Reserved 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements FSP Phoenix Tower Corp. Consolidated Balance Sheets (Unaudited) (in thousands, except share and par value amounts) September 30, December 31, Assets: Real estate investments, at cost: Land $ $ Building and improvements Furniture and fixtures Less accumulated depreciation Real estate investments, net Acquired real estate leases, net of accumulated amortization of $1,179 and $1,183, respectively Acquired favorable real estate leases, net of accumulated amortization of $301 and $299, respectively Cash and cash equivalents Tenant rent receivables, less allowance for doubtful accounts of $0 and $49, respectively Step rent receivable Deferred leasing costs, net of accumulated amortization of $841 and $670, respectively Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity: Liabilities: Accounts payable and accrued expenses $ $ Tenant security deposits Loan payable - affiliate Acquired unfavorable real estate leases, net of accumulated amortization of $349 and $308, respectively Total liabilities Commitments and Contingencies Stockholders’ Equity: Preferred Stock, $.01 par value, 1,050 shares authorized, issued and outstanding, aggregate liquidation preference $105,000 at September 30, 2010 and December 31, 2009 - - Common Stock, $.01 par value, 1 share authorized, issued and outstanding - - Additional paid-in capital Retained earnings and distributions in excess of earnings ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 2 FSP Phoenix Tower Corp. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in thousands, except share and per share amounts) Revenues: Rental $ Total revenue Expenses: Rental operating expenses Real estate taxes and insurance Depreciation and amortization Interest expense 39 30 98 Total expenses Income (loss) before interest income ) ) Interest income 2 3 6 13 Net income (loss) attributable to preferred stockholders $ ) $ $ ) $ Weighted average number of preferred shares outstanding, basic and diluted Net income (loss) per preferred share, basic and diluted $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 3 FSP Phoenix Tower Corp. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, (in thousands) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization of favorable real estate leases 53 59 Amortization of unfavorable real estate leases ) ) Increase in bad debt reserve - 43 Changes in operating assets and liabilities: Tenant rent receivables (7
